Acknowledgments
1. 	Applicant’s amendment, filed on 10/14/2021 is acknowledged.  Accordingly claim(s) 1, 3 and 5-6 remain pending.
2.	Claim(s) 2, 4, 7-20 have been cancelled by the Applicant 
3.	This paper is assigned paper No. 2021101, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Comments/Remarks
5.	Applicants response, filed on 10/14/2021, have fully been considered and is persuasive.  Applicant contends that the amended claims obviates the 35 USC 101, 35 USC 112s and 35 USC 103 rejection(s) set forth in the prior office action.  Applicant’s arguments have found to be persuasive; therefore, the rejections are withdrawn.

Allowable Subject Matter
6.	Claim(s) 1, 3 and 5-6 are allowed.
Examiner's Amendment
7.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

9.	 The Application has been amended one (1) time as follows
1. (Currently Amended) A method comprising: receiving, by a server from a mobile device app of a previously registered user via a network, a dynamic mobile document request associated with the registered user and including an identifier of the registered user and a token associated the dynamic mobile document data; retrieving, by the server, the dynamic mobile document data from a database based at least in part on the token and the identifier of the registered user, at least a portion of the data to be presented on a mobile device by the mobile device app of the registered user, wherein at least one retrieved data item is subject to change; [[and]] transmitting, by the server via the network, the dynamic mobile document data from the database and data indicating how the dynamic mobile document is to be provided and presented to the registered user to a dynamic mobile document generation service, the dynamic mobile document generation service to generate and provide the dynamic mobile document to the registered user, receiving, by the server via the network from the dynamic mobile document generation service, a dynamic mobile document data update request including at least the token; retrieving by the server at least a portion of the data for the dynamic mobile document from the database; and transmitting, by the server via the network, at least the portion of the data for the dynamic mobile document retrieved from the database to the dynamic mobile document generation service.  

2. (Canceled)  

3. (Previously Presented) The method of claim 1, wherein at least one data item retrieved from the database for the dynamic mobile document is subject to change, the method further comprising: identifying, by the server, a change in the database to a data item included in at least one dynamic mobile document; retrieving, by the server, the data item identified as changed in the database and additional data to provide to the dynamic mobile document generation service to identify all dynamic mobile documents impacted by the changed data; and transmitting, by the server, the data item identified as changed in the database and the additional data via the network to the dynamic mobile document generation service to provide an update to a dynamic mobile document of at least one registered user.  

4. (Canceled)  

5. (Previously Presented) The method of claim 1, further comprising: receiving, via the network from the mobile device app of the registered user, a dynamic mobile document data update request including at least the token; retrieving at least a portion of the data for the dynamic mobile document from the database; and transmitting, via the network, at least the portion of the data for the dynamic mobile document retrieved to the dynamic mobile document generation service to provide to the mobile device app or the mobile wallet app from which the dynamic mobile document request was received.  

6. (Original) The method of claim 1, wherein the dynamic mobile document is an airline boarding pass and the token is one or a combination of airline boarding pass data items that uniquely identify at least one of the airline boarding pass and a flight associated therewith.
  
7.- 20.  (Currently Amended) (Canceled)



Reasons for Allowance
10.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
  	The closest prior art of record (US Publication 2003/0191719 to Ginter) which discloses systems and methods for electronic commerce including secure transaction management and electronic rights protection. Electronic appliances such as computers employed in accordance with the present invention help to ensure that information is accessed and used only in authorized ways, and maintain the integrity, availability, and/or confidentiality of the information. Secure subsystems used with such electronic appliances provide a distributed virtual distribution environment (VDE) that may enforce a secure chain of handling and control, for example, to control and/or meter or otherwise monitor use of electronically stored or disseminated information. Such a virtual distribution environment may be used to protect rights of various participants in electronic commerce and other electronic or electronic-facilitated transactions. Secure distributed and other operating system environments and architectures, employing, for example, secure semiconductor processing arrangements that may establish secure, protected environments at each node. These techniques may be used to support an end-to-end electronic information distribution capability that may be used, for example, utilizing the "electronic highway."
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim 1, specifically the combination of steps of: receiving, by the server via the network from the dynamic mobile document generation service, a dynamic mobile document data update request including at least the token; retrieving by the server at least a portion of the data for the dynamic mobile document from the database; and transmitting, by the server via the network, at least the portion of the data for the dynamic mobile document retrieved from the database to the dynamic mobile document generation service, as recited in claim 1.  Moreover, the missing claimed elements from Ginter are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Ginter disclosures because it is not common to: receiving, by the server via the network from the dynamic mobile document generation service, a dynamic mobile document data update request including at least the token; retrieving by the server at least a portion of the data for the dynamic mobile document from the database; and transmitting, by the server via the network, at least the portion of the data for the dynamic mobile document retrieved from the database to the dynamic mobile document generation service,
Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 3 and 5-6
 are also allowable for the same reason(s) described above.
11.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

12.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        12/1/2021